Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office action.  Claims 1-20 are pending in this application and have been rejected below.      

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/22 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
With respect to the 35 USC 101 rejection, the claim as a whole integrates the mathematical concept and certain methods of organizing human activities into a practical application. Thus, the claims are eligible because they are not directed to the recited judicial exception. Accordingly 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cong (2018/0005161) in view of Dernoncourt (2019/0384807) in view of Berajawala (2016/0147399). 

Regarding Claim 1, Cong discloses: 								An apparatus, comprising: a logic circuit; and logic stored in a memory unit and operative on the logic circuit to: 	(0078)								process a historical employee dataset stored in the memory unit comprising historical employee review data and historical employee performance data, the historical employee dataset further comprising at least one manager cluster of which each manager cluster corresponds to a reviewer type; (0078) (Abstract, 0029-0030, 0076-0077 – …the technology can aggregate such data into a cohesive database system (e.g., as part of a metric system for determining user metrics) describing users, associated workplace roles, relevant factor values indicative of user metrics, and appropriate user metrics (e.g., specific to workplace role), thereby enabling improvement of data storage and retrieval)
Cong does not explicity state each manager cluster corresponds to a reviewer type based upon remarks made in the historical employee review data.
However, Cong discloses a team engagement metric generated based on user metrics for the individual team members, etc. (0074, Figure 5)- the aggregate team engagement metric would represent the “reviewer type” (ie. the level of engagement) of the manager. 
(0031(bottom) - The metric system (e.g., wirelessly communicable with the client systems) can aggregate, connect, analyze, and/or otherwise process the variety of user data (e.g., across different users, roles, projects, teams, workplaces, etc.), and thereby act as a central computational system that improves upon the processing of such workplace-related data.
 (Figure 5, 0074- aggregating metrics for a team;
For example, as shown in FIG. 5, presenting a metric can include presenting a first aggregate metric (e.g., a team engagement metric generated based on user metrics for the individual team members, etc.) to a user (e.g., a manager) based on an association between role identifiers (e.g., between a first role identifier and a second role identifier indicating a hierarchical relationship between the manager and a member of a team managed by the manager; between the second role identifier and a third role identifier indicating a hierarchical relationship between the manager and a supervisor who supervises the manager; etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Cong’s team engagement remarks to Cong’s manager reviewer type, helping further organize the data by aggregate metrics. 
Cong further discloses: 
train a machine learning model from the historical employee dataset to determine a first set of employee-related remarks having a negative impact on employee performance based upon reviewer type data points and a second set of employee-related remarks having a positive impact on the employee performance based upon the reviewer type data points or a personality type data point;  (0043, 0076 (see limitations below) – recommended action that led to failure (as first set of employee remarks) and recommended action that led to success (as second set of employee remarks)… using validation constructs (reviewer type data point) to track user data associated with skill over a period of time…
(0043 - “Each module can be validated , verified , reinforced ,calibrated , and / or otherwise updated based on newly received , up - to - date user data ; historic data for the user ; data for other user ; and / or be updated based on any other suitable data . In one example , the method 100 can include recommending a user action using a recommendation model based on historic data for a user , determining performance of the recommended action ( e . g . , receiving confirmation from the user of completion of the recommended action , etc . ) , monitoring user metrics for the user for a period of time , and evaluating the success ( e . g . , effectiveness for improving a user metric ) of the recommended action . The recommendation model can be reinforced ( e . g . , using the historic data and recommended action ) in response to recommended action success , and retrained ( e . g . , using the historic data and recommended action ) in response to recommended action failure .In a first specific example , the metric system 220 can be configured to : identify a skill weakness ( e . g . , a user metric value below a threshold determined from an average metric value for other members of the user ' s team ,etc . ) for a user based on the user ' s historic data ; recommend a skill development action to the user ( e . g . , scheduling a skill - building course for the user ; scheduling a meeting with the user ' s manager ; etc . ) ; track the user ' s data associated with the skill ( e . g . , peer comments ; validation constructs ;query responses ; etc . ) over a period of time ; and query the user and / or peers to determine whether the user has improved on the skill . However , the skill weakness , skill development action , and / or any other suitable information can be received from a user ( e . g . , the user or a second user ) . In a second specific example , the recommendation module can be automatically reinforced when the user improved on the skill ( e . g . , where the same action can be recommended to other users with the same skill deficit and / or user profile ,etc . ) , and can be retrained when the user did not improve on the skill ( e . g . , where the same action is not recommended to
other users with the same skill deficit and / or user profile , etc . ) . However , modules can be updated in any other suitable manner).
0066(bottom) - In a second specific example ,users such as line managers and / or project managers can provide private or public validation ( e . g . , with a validation construct ) and / or feedback ( e . g . , indicating a degree of agreement or disagreement ) to the first user ( e . g . , who is reporting to the manager ) , which can be used to determine alignment ( e . g . , between users , teams , workplaces , etc . ) , to set and / or track performance goals , personal development goals and / or other kinds of performance management metrics , and / or determine any suitable user metrics . However ,determining user metrics based on validation constructs can be performed in any suitable manner.
0070(middle) - In a third example , user factor values extracted from a validation construct received from a teammate or direct manager can be weighted higher than user factor values extracted from a validation construct received from a subordinate or coworker outside of the user ' s team.
0076 –generating a recommendation can be based on historic recommendations (and/or determined effectiveness of the recommendations) sent to users with similar user metrics, and/or any other suitable user data.) 
process, via an input device, an employee review between a manager and an employee, the employee review comprising employee-related remarks by the manager; 	
(0043, 0076-0077, Figure 8-9 – the recommendation for the manager (employee-related remarks) based on user metrics
0076 - …Workplace actions can include recommendations ( e . g . , as shown in FIGS . 8 - 9 )… 
0077 – …determining a recommended action ( e . g . , provide feedback at a greater frequency ) for a second user ( e . g . , a manager ) based on a first aggregate metric describing a first user ( e . g . , an engagement score for the first user below a threshold score ) 
use the machine learning model to identify a plurality of employee-related remark of the employee review to have the negative impact on the employee performance, the negative impact being attributed to the reviewer type of the manager  (Figure 8-9, 0043, 0076–0077 - recommended action (as remark having negative impact); 0077 - selecting a different recommendation action in response to a lack of improvement in the aggregate metric
Examiner notes the lack of improvement is based on tracked user data associated with a skill ( e . g . , peer comments ; validation constructs ;
query responses ; etc . ) over a period of time (0043); the validation constructs are provided by managers (negative impact attributed to reviewer type);
0066(bottom) - In a second specific example ,users such as line managers and / or project managers can provide private or public validation ( e . g . , with a validation construct ) and / or feedback ( e . g . , indicating a degree of agreement or disagreement ) to the first user ( e . g . , who is reporting to the manager ) , which can be used to determine alignment ( e . g . , between users , teams , workplaces , etc . ) , to set and / or track performance goals , personal development goals and / or other kinds of performance management metrics , and / or determine any suitable user metrics . However ,determining user metrics based on validation constructs can be performed in any suitable manner.
(0070(middle) - In a third example , user factor values extracted from a validation construct received from a teammate or direct manager can be weighted higher than user factor values extracted from a validation construct received from a subordinate or coworker outside of the user ' s team.
generate a graphical user interface (GUI) display comprising an updated employee review including the one or more updates, wherein the one or more updates are automatically generated, each update identifies one of the at least one employee-related remarks of the employee review, and wherein at least one update to provide feedback and an alternative employee-related remark for a corresponding employee-related remark (Examiner notes everything after “to” is directed to intended use and given limited patentable weight; In addition, under BRI the “identifying one of the at least one employee-related remarks” is interpreted as a “replacing…one of the at least one employee-related remarks”; 
Figure 8-9, 0043, 0076–0077 –different recommendation selected (as indicating the first recommendation would lead to negative impact) 
0077 - updating the recommended action for the second user based on a difference between the updated aggregate metric and the first aggregate metric ( e . g . , selecting a different recommendation action in response to a lack of improvement in the aggregate metric 
Figure 8-9- improvement recommendation to device of a second user (manager))
display, on an output device, the updated employee review (Figure 8-9, 0043, 0076–0077 –different recommendation selected (as indicating the first recommendation would lead to negative impact) 
0077 - updating the recommended action for the second user based on a difference between the updated aggregate metric and the first aggregate metric ( e . g . , selecting a different recommendation action in response to a lack of improvement in the aggregate metric 
Figure 8-9- improvement recommendation to device of a second user (manager))
Cong does not explicitly state the machine learning model identifies at least two or more annotations for the employee review.  Dernoncourt discloses this limitation
 [0143] Additionally, as shown in FIG. 6, the annotation machine learning model 604 utilizes the training electronic documents 602, the predicted digital annotations 606, and the ground-truth digital annotations 610 to learn to accurately generate digital annotations for an electronic document that correspond to significant sentences of the electronic document
0145-…the digital document annotation system 110 utilizes the annotation machine learning model 604 to repeatedly generate predicted digital annotations 606, compares the predicted digital annotations 606 with the ground-truth digital annotations 610, and alters parameters to minimize the calculated loss 612.…Indeed, the trained annotation machine learning model 614 can automatically generate digital annotations for electronic documents such as digital highlights and/or summaries for the electronic documents.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cong’s identification to include Dernoncourt’s two or more annotations, helping with providing assistance to individuals and businesses to identify key points and pertinent information while reviewing electronic documents”. (0001).  
Cong does not explicitly state: Dernoncourt further discloses:
 generate a graphical user interface (GUI) display comprising an annotated employee review, the GUI display comprising a first pane and a second pane, the first pane 2Appl. No. 16/152,081Docket No.: 1988.0001 Response Dated July 7, 2021Examiner: Ross, Scott Mcomprises the plurality of employee-related remarks of the annotated employee review and the two or more annotations of the annotated employee review, each of the two or more annotations are automatically generated and correspond with one of the plurality of employee-related remarks via an indicator linking an annotation with a corresponding employee-related remark, and at least one annotation to provide feedback for one of the  corresponding employee-related remarks; and display, on the display, the GUI display comprising the annotated employee review.
See Figure 7A-highlighting words on the display 
[0146] As mentioned above, the digital document annotation system 110 can also utilize the generated a final data set of digital annotations as ground-truth digital annotations to test annotation models that automatically generate digital annotations corresponding to significant sentences in an electronic document. For example, as shown in FIG. 7A, the digital document annotation system 110 utilizes ground-truth digital annotations and digital annotations generated by the annotation model to test the annotation model in accordance with one or more embodiments.
Examiner interprets the word highlights on the display as the “indicator linking an annotation with a corresponding employee-related remark”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cong’s GUI display to include Dernoncourt’s GUI display, and two or more annotations, enabling a reviewer to view and provide feedback on annotations generated by a model (Figure 7A).   
Cong does not explicitly state:  the second pane comprises the two or more annotations of the annotated employee review. Berajawala discloses this limitation: 
[0052] FIG. 5B illustrates an embodiment of how annotation information from all annotators may be displayed. As shown, the phrase “loud sneezing,” located within the text displayed in document pane 502 is bolded and underlined, indicating that the phrase has been annotated by one or more annotators. Locating the mouse cursor over the phrase results in a display in annotations pane 504 of information that may include how annotators have annotated the phrase.
[0053] Annotator listing pane 506 may display a listing of all annotators that contributed annotations to the current annotated source document 114…
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cong’s in view of Dernoncourt’s GUI display to include Berajawala’s second pane, increasing user convenience in viewing annotations of a document, enabling annotations to be displayed in list form (Figure 5B), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Cong further discloses: update the machine learning model with the annotated employee review (0043- Each module can be validated , verified , reinforced ,calibrated , and / or otherwise updated based on newly received , up - to - date user data ; historic data for the user ; data for other user ; and / or be updated based on any other suitable data . In one example , the method 100 can include recommending a user action using a recommendation model based on historic data for a user , determining performance of the recommended action ( e . g . , receiving confirmation from the user of completion of the recommended action , etc . ) , monitoring user metrics for the user for a period of time , and evaluating the success ( e . g . , effectiveness for improving a user metric ) of the recommended action . The recommendation model can be reinforced ( e . g . , using the historic data and recommended action ) in response to recommended action success , and retrained ( e . g . , using the historic data and recommended action ) in response to recommended action failure .

Regarding Claim 2, Cong in view of Dernoncourt in view of Berajawala discloses: The apparatus of claim 1, comprising logic operative on the logic circuit to use the machine learning model to identify the at least one employee-related remark of the employee review to have the positive impact on the employee performance, the positive impact being attributed to the reviewer type of the manager. (0043, 0076- the original recommendation was a historic recommendation that was effective for users with similar user metrics (positive impact on employee performance);  (0066(bottom), 0070(middle) - validation constructs (reviewer type data point) tracked user data associated with skills over a period of time…		0043 - Each module can be validated , verified , reinforced ,calibrated , and / or otherwise updated based on newly received , up - to - date user data ; historic data for the user ; data for other user ; and / or be updated based on any other suitable data….. In a second specific example , the recommendation module can be automatically reinforced when the user improved on the skill ( e . g . , where the same action can be recommended to other users with the same skill deficit and / or user profile , etc . ))				0076 - In examples , generating a recommendation can be based on historic recommendations ( and / or determined effectiveness of the recommendations ) sent to users with similar user metrics , and / or any other suitable user data .)
Regarding Claim 3, Cong in view of Euchner discloses: The apparatus of claim 1, comprising logic operative on the logic circuit to compare the employee-related remarks of the employee review to the first set of employee-related remarks and determine that the at least one identified employee-related remark is substantially similar to at least one of the first set of employee-related remarks.  (0076 - In examples , generating a recommendation can be based on historic recommendations ( and / or determined effectiveness of the recommendations ) sent to users with similar user metrics , and / or any other suitable user data; 0043(bottom) - In a second specific example , the recommendation module can be automatically reinforced when the user improved on the skill ( e . g . , where the same action can be recommended to other users with the same skill deficit and / or user profile , etc . ))
Regarding Claim 4, Cong in view of Dernoncourt in view of Berajawala discloses The apparatus of claim 1, comprising logic operative on the logic circuit to analyze communications of the employee to determine a level of employee effort after the employee review.  (0077 –query response after recommendation associated to an updated metric (“engagement score”) for the first user (level of effort) …determining an updated aggregate metric based on a query response from the first user ( e . g . , received after the recommendation action ) , where the updated aggregate metric is associated with the recommendation ( e . g . , correlated ) ; and updating the recommended action for the second user based on a difference between the updated aggregate metric and the first aggregate metric ( e . g . , selecting a different recommendation action in response to a lack of improvement in the aggregate metric ))
Regarding Claim 5, Cong in view of Dernoncourt in view of Berajawala discloses The apparatus of claim 4, comprising logic operative on the logic circuit to update the machine learning model with the level of employee effort.  (0043 ] Each module can be validated , verified , reinforced ,calibrated , and / or otherwise updated based on newly received , up - to - date user data ; historic data for the user ; data for other user ; and / or be updated based on any other suitable data . In one example , the method 100 can include recommending a user action using a recommendation model based on historic data for a user , determining performance of the recommended action ( e . g . , receiving confirmation from the user of completion of the recommended action , etc . ) , monitoring user metrics for the user for a period of time , and evaluating the success ( e . g . , effectiveness for improving a user metric ) of the recommended action . The recommendation model can be reinforced ( e . g . , using the historic data and recommended action ) in response to recommended action success , and retrained ( e . g . , using the historic data and recommended action ) in response to recommended action failure .
Regarding Claim 6, Cong in view of Dernoncourt in view of Berajawala discloses The apparatus of claim 1, comprising logic operative on the logic circuit to identify a personality type of the employee based upon behavior indicators corresponding to employee communications.  (0077 - first aggregate metric describing a first user (e.g., an engagement score for the first user below a threshold score) (engagement level as personality type))

Regarding Claim 7, Cong in view of Dernoncourt in view of Berajawala discloses The apparatus of claim 1, comprising logic operative on the logic circuit to identify the reviewer type of the manager based upon review similarity between the employee review and the historical employee review data.  
(0078) (Abstract, 0029-0030, 0076-0077 – …the technology can aggregate such data into a cohesive database system (e.g., as part of a metric system for determining user metrics) describing users, associated workplace roles, relevant factor values indicative of user metrics, and appropriate user metrics (e.g., specific to workplace role), thereby enabling improvement of data storage and retrieval)


Claims 8, 9, 10, 11, 12, 13, and 14 stand rejected based on the same citations and rationale as applied to Claims 1, 3, 1, 4, 5, 6, and 7, respectively. 

Claims 15, 16, 17, 18, 19, and 20 stand rejected based on the same citations and rationale as applied to Claims 1, 3, 4, 5, 6, and 7, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623